*212OPINION OP COUBT.
The following is taken, verbatim, from the opinion.
LEMEBT, J.
The main and principal question presented in this case is, can this Court grant a new trial where the finding of the jury is too small, or can a reviewing court reverse a judgment on the ground that the verdict of the jury was too small and grossly inadequate?
We find that this rule existed at common law, to grant a new trial where the verdict was either excessive or too small. Benton v. Collins, 47 L. B. A. pg. 1.
There is no provision of our Code which prevents the cpurt from setting aside the verdict on the ground that it is too small or grossly inadequate, and while the section 11576 makes no provision for granting a new trial on the ground that the verdict is too small or inadequate, yet it does not take away that right, which the common law confers upon the courts, to set aside a verdict which "is too small. In other words, this section is not exclusive but cumulative.
At common law, the court had the same power to grant a new trial where the verdict was inadequate as where it was excessive, and the provisions of the Code supersede the common law rules only so far as the same are inconsistent with the application of the common law rule that a new trial may be granted on account of the inadequacy of the vérdiet, and Article Seven of the Amendment of the United State Constitution provides, among other things, that “no fact tried by a jury shall be otherwise re-examined in any court of the United States than according to the rules of the common law.”
We cite 8 O. F. D. 429, 10 F. D. 145. Also the case of Toledo Ry. & Light .Co. v. Mason, 81 OS. 463.
So that it is well established in Ohio that a new trial may be granted on the ground of . inadequacy of the verdict as well as on the *213ground that the verdict is excessive, and where the verdict of the jury is so grossly and outrageously inadequate as to shock the sense of justice and fairness, it is the manifest duty of- the court to set that verdict aside and grant a new trial.
We therefore find that the judgment of the Common Pleas is against the weight of the evidence, is contrary to law, and that the damages allowed plaintiff were grossly inadequate, and that the judgment of the Court below should be and the same is hereby reversed and a new trial granted and cause remanded to the Court of Common Pleas.
(Lemert, J. Parr, J. and Roberts, J. concur.)